DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is in response to the Applicant's reply filed August 20, 2021 to the office action mailed on May 20, 2021.
Applicant’s arguments over the 35 U.S.C. 103(a) rejection of claims 1-4 over Chou et al. (US20070036750A1) in view of Gerometta et al. (WO 2014124487) is not persuasive. The rejection is herewith maintained.  Applicant’s main argument is that Chou does not teach or suggest adding PEG to the additional therapeutic agent, but rather to the chemokine polypeptide to extend its half-life. As such, Chou does not teach that PEG can extend the half-life of any agent in the extensive list of additional therapeutic agents, much less of sulfasalazine. Further, Applicant argues described in Examples, type-A PEGylated sulfasalazine has an inhibitory activity on the cysteine transporter xCT, while type-B PEGylated sulfasalazine does not (see paragraph [0027] of the specification); and type-A PEGylated sulfasalazine enhances the level of active oxygen species in cells, while type-B PEGylated sulfasalazine does not (see paragraph [0031] of the specification). It was unexpected that only type-A PEGylated sulfasalazine would have these effects, while type-B PEGylated sulfasalazine does not. 
The Examiner points out that Chou et al. teaches the polypeptide comprising (1) one or more chemokine polypeptides fused to one or more half-life extending moieties and its association with one or more further therapeutic agents or a pharmaceutical composition thereof.  The half-life extending moieties are inclusive of PEG and the therapeutic agents are inclusive of sulfasalazine.  Solely to respond to Applicants 
The following rejections are made:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (US20070036750A1) in view of Gerometta et al. (WO 2014124487).
Chou et al. teaches the therapeutic agents that may be administered or combined in association with the chemokine, multimer or fusion thereof, for example, MCP1 or a fusion or multimer thereof include one or more of alefacept, etanercept, cyclosporine, methotrexate, acitretin, isotretinoin, hydroxyurea, mycophenolate mofetil, sulfasalazine or 6-Thioguanin. The reference teaches an isolated polypeptide comprising (1) one or more chemokine polypeptides fused to one or more half-life extending moieties; or (2) two or more fused chemokine polypeptides. In an embodiment of the invention, the MCP1 is a member selected from the group consisting 
Although the reference teaches cardiac tumors and even intratumoral administration the reference fails to specify sulfasalazine useful in treatment of tumors.
Gerometta et al. teaches compositions comprising sulfasalazine are useful in treatment to inhibit neovascularization in the tumor.
It would have been obvious to one of ordinary skill in the art at the time of filing to inhibit neovascularization in the tumor in a subject with a composition comprising sulfasalazine and a PEG moiety. The motivation comes from the teaching of Chou et al. that the said moieties extend half-life; further, that sulfasalazine are useful in anti-tumor formulations.  Hence, a skilled artisan would have had reasonable expectation of successfully achieving similar efficacy and results.
Conclusion
No claims allowed.
The arguments are not persuasive and the rejection is made FINAL.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAYLA SOROUSH/
Art Unit 1627